DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed. The following is an examiner’s statement of reasons for allowance:
None of the prior art of record taken singularly or in combination reasonably teaches or suggests combining the results of the scheduling emulations for each cell to obtain a system-wide performance metric, and if the system-wide performance metric is less than a target threshold, then repeating one or more of the dividing, generating, allocating, estimating, performing, and combining steps, until the system-wide performance metric meets or exceeds the target threshold.
Boudreau et al. (US 2012/0157108 A1) discloses a method of optimizing frequency allocation in a radio access network (RAN) (paragraph [0002]; [0005]; [0020]) that includes a plurality of radio nodes (RNs) each associated with a cell and a SN operatively coupled to the RNs (e.g. figs. 3A, 8-10A, 11A, 12A, 13A, and so on, also please read paragraph [0091]; [0115]; and etc.), the method comprising: dividing the RNs in the RAN into a plurality of clusters of RNs (fig. 3A, 8-9; paragraph [0029]; [0086]; [0115]; [0130]; and so on), dividing or partitioning RAN into group or cluster of base stations); generating a fractional frequency reuse (FFR) pattern for each cluster (paragraph [0113]; [0132]; [0138]; [0142]); allocating transmission frequencies to the RNs in each cluster in accordance with the respective FFR pattern that is generated for each cluster (figs. 3A, 8-10A, 11A, 12A, 13A, 14A; paragraph [0112]; [0132]; 
Boudreau doesn’t disclose the scheduling emulation is using the estimated bit rates for the one or more UEs.
Maaref et al. (US 2010/0197314 A1) teaches the scheduling emulation is using the estimated bit rates for the one or more UEs (e.g. paragraph [0037]-[0038], and determining performance metric (e.g. claims 2 and 4).
However, Boudreau and Maaref fail to disclose combining the results of the scheduling emulations for each cell to obtain a system-wide performance metric, and if the system-wide performance metric is less than a target threshold, then repeating one or more of the dividing, generating, allocating, estimating, performing, and combining steps, until the system-wide performance metric meets or exceeds the target threshold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461